Citation Nr: 0414298	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  02-12 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an effective date earlier than June 16, 1999 
for the award of service connection for post traumatic stress 
disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from June 1956 to June 
1959, March 1960 to June 1963, September 1963 to June 1966, 
and September 1966 to September 1969.     

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in January 2002 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C., which granted service connection for post 
traumatic stress disorder (PTSD) and assigned an effective 
date of June 16, 1999 for the award.  The veteran filed a 
timely appeal.  

In January 2003, the veteran testified before the undersigned 
Board Member at a hearing at the Central Office in 
Washington, D.C.  A transcript of that hearing has been 
associated with the veteran's VA claims folder.

In an April 2003 decision, the Board denied entitlement to an 
effective date earlier than June 16, 1999 for the award of 
service connection for PTSD.  The veteran appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
In accordance with a joint motion, the Court issued a 
November 2003 Order vacating the April 2003 Board decision 
and remanding the claim to the Board for readjudication 
consistent with the motion.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

Review of the record reveals that the duty to notify as 
provided by the Veterans' Claims Assistance Act of 2000 
(VCAA) had not been fulfilled because the veteran was not 
notified by VA of the information and evidence necessary to 
substantiate his claim for an earlier effective date for the 
award of service connection for PTSD.  

The VCAA provides that upon receipt of a complete or 
substantially complete application, VA shall notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
VCAA, 38 U.S.C.A. §§ 5103, 5103A (West 2002); see also 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As part of the notice, VA 
is to specifically inform the claimant of which portion, if 
any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  VCAA, 38 U.S.C.A. § 5103(a).  The VCAA applies 
to an earlier effective date claim, and VA must advise the 
veteran that evidence of an earlier-filed claim can be 
presented.  See Huston v. Principi, 17 Vet. App. 195 (2003). 

Although the effective date issue is a "down stream" issue 
from that of entitlement to service connection, Grantham v. 
Brown, 114 F .3d 1156 (1997), and VA's General Counsel has 
held that VA is not required to provide § 5103(a) notice with 
regard to "down stream issues," VAOPGCPREC 8-2003; 69 Fed. 
Reg. 25, 180 (Dec. 22, 2003), the veteran was not provided 
with a VCAA notice letter with regard to the original claim 
for service connection.

The basis for the Joint Motion for Remand was for the Board 
to discuss the implications of the fact that the RO undertook 
to rebuild the veteran's claims folder.  

The claims folder contains a copy of an electronic mail 
message dated in March 2000.  The message is as follows 
"Claim folder for [the veteran] is a no record at RMC 
[records management center].  Please establish rebuilt folder 
per M21-1, Part II, 3.13, change 35."  It is unclear from 
the record why the RO undertook these procedures.

Accordingly, this case is remanded for the following action: 

1.  The AMC or RO should ensure that the 
veteran receives the notice required by 
38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2003). 

2.  The AMC or RO should attempt to 
clarify with the RO and with the RO 
employee who undertook procedures 
referable to rebuilt folders in March 
2000, the reasons for undertaking these 
procedures.  In this regard, it appears 
that the RO employee who undertook the 
rebuilt folder procedures is currently 
employed with the veteran's 
representative, Veterans of Foreign Wars 
of the United States, at the RO.  The RO 
should clarify whether its policy was to 
undertake rebuilt folder procedures 
whenever a veteran reported a prior claim 
and the prior claim was unavailable, or 
if these procedures required additional 
indications of a missing folder.

3.  Thereafter, the AMC or RO should 
readjudicate the issue of entitlement to 
an earlier effective date for the award 
of service connection for PTSD.  If all 
the desired benefits are not granted, a 
supplemental statement of the case should 
be furnished to the veteran and his 
representative.  The case should then be 
returned to the Board if otherwise in 
order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


